       Case 1:20-cv-01228-BAM Document 17 Filed 09/15/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   DEBORAH LEE STACHEL, CA 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CA 258258
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8955
 6          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 7
     Attorneys for Defendant
 8
 9
                                 UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
                                            FRESNO DIVISION
12
13
     AARON DAVID WYNNE,                               )   CIVIL NO. 1:20-cv-01228-BAM
14                                                    )
          Plaintiff,                                  )   STIPULATION TO VOLUNTARY
15                                                    )   REMAND PURSUANT TO SENTENCE
          v.
                                                      )   FOUR OF 42 U.S.C. § 405(g) AND TO
16   KILOLO KIJAKAZI,                                 )   ENTRY OF JUDGMENT;
     Commissioner of Social Security,                 )   ORDER
17                                                    )
          Defendant.                                  )
18                                                    )
                                                      )
19
20
            IT IS STIPULATED by and between Plaintiff (“Plaintiff”) and Defendant Kilolo
21
     Kijakazi, Acting Commissioner of Social Security (“Defendant”), through their undersigned
22
     counsel of record, that the above-entitled action shall be remanded to the Commissioner of
23
     Social Security for further administrative proceedings.
24
            Upon remand, the Appeals Council will remand the case to an Administrative Law
25
     Judge (ALJ) for a new decision, and instruct the ALJ to re-evaluate the evidence of record. The
26
     parties further request that the Court direct the Clerk of the Court to enter a final judgment in
27
     favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
28


                                          STIPULATION TO REMAND
       Case 1:20-cv-01228-BAM Document 17 Filed 09/15/21 Page 2 of 2



 1          This stipulation constitutes a remand under the fourth sentence of Section 205(g) of the
 2   Social Security Act, 42 U.S.C. 405(g).
 3
 4   Dated: September 14, 2021                      /s/ Melissa Newel*
                                                    MELISSA NEWEL
 5                                                  Attorney for Plaintiff
                                                    *Authorized via e-mail on September 13, 2021
 6
 7                                                  PHILLIP A. TALBERT
                                                    Acting United States Attorney
 8                                                  DEBORAH LEE STACHEL
                                                    Regional Chief Counsel, Region IX
 9                                                  Social Security Administration
10
                                            By:     /s/ Ellinor R. Coder
11                                                  ELLINOR R. CODER
                                                    Special Assistant United States Attorney
12
13                                                  Attorneys for Defendant

14
15
                                                   ORDER
16
            Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
17
     42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), and for cause shown,
18
     IT IS ORDERED that the above-captioned action is remanded to the Commissioner of Social
19
     Security for further proceedings pursuant to the fourth sentence of Section 205(g) of the Social
20
     Security Act, 42 U.S.C. 405(g) consistent with the terms of the Stipulation to Remand. The
21
     Clerk of the Court is directed to enter a final judgment in favor of Plaintiff, and against
22
     Defendant, reversing the final decision of the Commissioner.
23   IT IS SO ORDERED.
24
25
        Dated:     September 15, 2021                          /s/ Barbara    A. McAuliffe         _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27
28


                                          STIPULATION TO REMAND
